Executive Employment Agreement
for Wenbing Christopher Wang
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 22 day
of July, 2008, by and between Fushi Copperweld, Inc., a Nevada corporation
(“Company”), and Wenbing Christopher (Christopher) Wang, an individual resident
of the People’s Republic of China (“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company is engaged in the manufacture, distribution, and sale of
bimetallic wire and other bimetallic products; and
 
WHEREAS, the Company desires to continue to employ Executive to serve as a
senior executive of the Company consistent with the terms and conditions set
forth herein and Executive desires to accept such continued employment with the
Company consistent with such terms and conditions upon the date of the execution
of this Agreement (the “Effective Date”);
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:
 
1.    Employment.  Company hereby confirms its employment relationship with
Executive, and Executive hereby accepts the continuation of such employment
relationship on the terms and conditions hereinafter set forth.
 
2.    Term of Employment.  The initial term of this Agreement shall be a
two-year period commencing on the Effective Date and terminating on the second
anniversary of the Effective Date (the “Term”) unless the Agreement is
terminated earlier consistent with the provisions herein; provided that such
Term shall be automatically extended for an additional two-year period upon the
same terms and conditions contained herein on the expiration date of the Initial
Term and on any additional term (each period being the “Term”) unless a written
notice of non-renewal is given by either party at least six full months prior to
the expiration date of the then current Term.
 
3.    Nature of Employment.  Executive shall be employed as President and Chief
Financial Officer of the Company and Executive shall perform duties consistent
with such position and duties assigned by and subject to the direction of the
Company’s Chief Executive Officer and the Board of Directors (the “Board”) as
designated in writing from time to time.  Executive agrees to continue to serve
as an executive officer and director of the Company and will serve in such roles
for other entities affiliated with the Company, if requested, with no additional
compensation.  Executive shall be principally based at the offices of the
Company in Beijing and Dalian, China although Executive’s employment will
routinely require international travel for business relating to the Company
and/or its affiliates.  During the Term (including any extensions or renewals
thereof), Executive shall have no other employment or provide services to any
other person or entity other than the Company and any affiliated entities
without the prior written consent of the Board.  Accordingly, Executive agrees
to devote his full working time to the business of the Company; provided,
however, nothing herein contained shall restrict or prevent Executive from
owning and dealing in stocks, bonds, securities, real estate, commodities, or
other investment properties for his own benefit or the benefit of his
family.  Further, nothing herein contained shall restrict or prevent Executive,
subject to the prior approval of the Board, from serving on the board of
directors of any entity, including any charitable, religious or civic entity,
which does not directly or indirectly compete with the Company and does not
materially interfere with his duties and responsibilities with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
4.    Compensation.
 
(a)    Annual Base Salary.  Executive’s annual base salary for the services
rendered on behalf of the Company and its subsidiaries during the Term shall be
no less than $200,000.00 per year, subject to applicable withholdings and
deductions, payable in equal bi-weekly installments.  From time to time during
the Term, Executive’s base salary may be increased at the discretion of the
Board, but shall in no event be decreased from the amount of the base salary set
forth herein.  The Board shall review Executive’s base salary at least on an
annual basis.
 
(b)    Stock Incentive Compensation.  Executive shall participate in the
Company’s 2007 Stock Incentive Plan (the “Plan”) on the terms and in an amount
determined by the Board in the Board’s sole discretion.  Any such participation,
including any previous grants of stock options under the Plan, shall be, at all
times, governed by the applicable terms and requirements of the Plan and subject
to all laws, rules, regulations and approvals in any applicable jurisdiction
including, but not limited to, the United States and the People’s Republic of
China.
 
(c)    Annual Cash Performance Bonus.  In addition to Executive’s base salary,
Executive shall be entitled to participate during the Term in an annual cash
bonus plan generally made available to senior executives of the Company,
including any cash bonus plans and equity incentive plans sponsored by the
Company.  Any annual cash bonus shall be paid to Executive within two and
one-half (2.5) months following the end of the fiscal year in which the
Executive has a right to payment of the bonus.
 
5.    Expenses.  Executive is authorized to incur reasonable expenses in
connection with the business of Company, including reasonable expenses for
business travel and similar items, in accordance with Company’s business expense
policy in effect from time to time.  Company will reimburse Executive for all
such expenses during any calendar year upon the presentation by Executive, from
time to time, of an itemized account of expenditures applicable to such calendar
year, but in no event later than the end of the calendar year following the
calendar year in which such expenditures occurred.  Executive is entitled to
travel in business class when traveling internationally or domestically if the
flying time exceeds three (3) hours.
 
 
2

--------------------------------------------------------------------------------

 
 
6.    Vacation.  Executive shall be entitled to paid vacations during each
calendar year of the Term at such times and for such duration as may be
determined by the Board, taking into consideration the needs and requirements of
Company for Executive’s services; provided, however, the minimum paid vacation
to which Executive shall be entitled in any calendar year is three (3) weeks,
and Executive is not entitled to payment for any unused vacation as of the end
of any calendar year.
 
7.    Additional Benefits.  During the Term, the Company shall pay for and
provide Executive with a term life insurance policy in an amount of $200,000.00
at standard, non-smoking insurance premium rates (or such lesser amount that can
be provided at the same cost as such policy).  During the Term, the Company
shall provide Executive the same or substantially the same pension or welfare
benefits as the Company provides to its  U.S.-based senior executives generally.
 
8.    Death During Employment.  If Executive dies during the Term, Company shall
pay to the estate of Executive (i) any accrued and unpaid salary and (ii) any
accrued and unpaid bonus for any prior fiscal year, and (iii) a pro rata amount
of any bonus payable with respect to the fiscal year of service in which death
occurs (such pro rata amount determined by multiplying the bonus that would have
been paid for the full fiscal year had the Executive survived by a ratio, the
numerator of which is the number of days since the beginning of the fiscal year
until the date of death and the denominator of which is 365).  This Agreement
shall thereupon terminate, and Company shall have no further obligation to the
estate of Executive.
 
9.    Permanent Disability During Employment.  If Executive becomes permanently
disabled during the Term, Company shall pay to Executive any accrued and unpaid
base salary to which he would otherwise be entitled to the end of the month in
which such permanent disability occurs.  Thereafter, the Executive shall
continue to receive his then base salary, minus any payments provided by the
Company’s benefit plans (including disability benefits paid pursuant to Section
7 above), if any, and by any government sponsored program, for a six (6) month
period from the date of permanent disability.  This Agreement shall thereupon
terminate and Company shall have no further obligation to Executive except as
may be provided under Company’s long-term disability plans during the term of
such disability and any pro rata portion of any bonus or incentive
plan.  Permanent disability for purposes of this Agreement shall mean a physical
or mental condition of Executive that renders Executive incapable of performing
the essential duties of his job and which condition shall be medically
determined to be of permanent duration as same is construed under Company’s
disability plans.
 
10.    Termination for Cause.  Company may terminate Executive’s employment at
any time “for Cause.”  The term “for Cause” shall mean any act or failure to act
on the part of the Executive which constitutes:  (i) an unauthorized use or
disclosure by the Executive of the Company’s confidential information or trade
secrets, which use or disclosure causes material harm to the Company; (ii) a
material breach by the Executive of any agreement between the executive and the
Company; (iii) a material failure by the Executive to comply with the Company’s
written policies; (iv) the Executive’s indictment of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any state thereof
or any foreign jurisdiction in which the Company conducts business which if
occurring in the United States would constitute a felony under its laws or the
laws of any state thereof; (v) the Executive’s gross negligence or willful
misconduct that results in material harm to the Company; or (vi) a continual
failure by the Executive to perform assigned duties after receiving written
notification of such failure from the Board.  Company shall be entitled to
terminate the employment relationship hereunder upon thirty (30) days’ prior
written notice to Executive, which notice shall state the reason for such
termination, and during such notice period Executive shall be removed from his
duties and responsibilities.  In the event of a termination for cause, Company
shall pay Executive any accrued and unpaid salary and any accrued and unpaid
bonus for any prior fiscal year, and Company shall have no further obligation or
liability to Executive under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
11.    Termination for Good Reason.  If any of the following events occurs after
the Effective Date, the Executive may resign from his employment for Good Reason
by giving written notice of resignation within 60 days following such event:
 
(a)    a material reduction in the scope of the Executive’s assigned duties and
responsibilities from those in effect under this Agreement on the Effective Date
or the assignment of duties or responsibilities that are inconsistent with the
Executive’s status in the Company;
 
(b)    a material reduction by the Company in the Executive’s base salary;
 
(c)    the failure by the Company to continue to provide the Executive with
benefits substantially similar to those specified in Section 7 of this Agreement
unless the new owner of the Company or the Company deem it necessary to change
such benefits in order to conform to applicable law; or
 
(d)    any material breach of this Agreement by the Company.
 
Any written notice of resignation for Good Reason shall describe in reasonable
detail the circumstances believed to constitute Good Reason.  Notwithstanding
Executive’s provision of a notice of resignation for Good Reason, the Company
has a right to remedy or cure for a period of 30 days following its receipt of
such notice the circumstances described by the Executive as constituting Good
Reason and Executive’s resignation shall become effective on the 31st day
following notice to the Company if the Company fails to remedy or cure the
circumstances constituting Good Reason within such 30-day period.
 
12.    Severance upon Termination Without Cause or for Good Reason.  If, during
the Term, Company terminates Executive’s employment with the Company and its
subsidiaries for any reason other than for Cause or Executive’s death or
disability, or Executive terminates his employment for Good Reason (not
including Company’s or Executive’s non-renewal of the Term) and Executive
executes and delivers to the Company a valid and effective release of all claims
against the Company and its affiliates in a form and format as prepared and
provided by the Company, the Executive shall be entitled to receive (i) a lump
sum cash payment in the amount of any accrued and unpaid salary as of his date
of termination, (ii) a lump sum cash payment equal to any accrued and unpaid
bonus for any prior fiscal year, (iii) a lump sum cash payment equal to the pro
rata amount of any bonus payable with respect to the fiscal year in which
termination occurs (such pro rata amount determined by multiplying the bonus
that would have been paid for the full fiscal year had the Executive continued
to render service to the Company as of the last day of the fiscal year
multiplied by a ratio, the numerator of which is the number of days since the
beginning of the fiscal year until the date of termination and the denominator
of which is 365), (iv) an amount equal to the sum of (a) 50% of his then current
annual base salary and (b) 50% of the average annual cash bonus payments paid by
the Company to the Executive during the preceding three (3) fiscal years of the
Company, and such sum shall be payable in six (6) substantially equal monthly
payments; provided that each payment is intended to constitute a separate
payment within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”).  Further, the Company shall continue the medical and life
insurance benefits which Executive was receiving on the date of his termination,
if any, with any related costs to be paid by Executive being no more than what
Executive had been paying prior to the date of termination, for a period of six
(6) months after the date of his termination; provided such continued coverage
shall end on the date Executive has commenced employment elsewhere and becomes
eligible for participation in a similar type of benefit program of his successor
employer.  Except as provided in this Section 12, Executive shall not be
entitled to any other severance benefits from the Company or any of its
subsidiaries or affiliates, and the Company shall have no other obligation or
liability to Executive under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
13.    Board/Committee Resignation.  Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the date of such termination
and to the extent applicable, from the Board (and any committees thereof) and
the Board of Directors (and any committees thereof) of any of the Company’s
affiliates for which he may serve as a Director.
 
14.    Property of Company.  Executive agrees that upon the termination of his
employment he will turn over to Company all property and confidential
information of Company which has come into his possession while an Executive of
Company.
 
15.    Covenants by Executive.
 
(a)    Non-Competition.
 
(i)           During his employment with the Company and for a period of twelve
(12) months following the termination of such employment, by either party and
regardless of reason, Executive shall not participate, directly or indirectly,
as a partner, officer, director, stockholder, consultant, employee, agent,
independent contractor or otherwise, in any Competitive Business.  For the
purpose of this provision, the term “Competitive Business” means any individual
or entity engaged in the research and development, manufacture, distribution,
and/or sale of copper-clad aluminum (“CCA”) and/or copper-clad steel (“CCS”)
products, such as wire, strands, tape, and/or other CCA and/or CCS product.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           Executive acknowledges and agrees that the market for CCA and/or
CCS products is highly competitive and highly dependent on confidential
information and trade secrets.  In addition, Executive acknowledges and agrees
that the market for CCA and/or CCS products is international in scope; the
market is not limited to any particular geographic region; and that the number
of potential customers and businesses involved in CCA and/or CCS products is
relatively limited when compared with the market for other types of wire
products.  Accordingly, Executive acknowledges that the number and types of
occupations in which he is prohibited from engaging during the non-competition
period is narrow and the scope of the non-competition covenant is reasonable in
light of the Company’s business and the CCA and/or CCS industry.  Executive also
acknowledges and agrees that this non-competition covenant will not keep him
from earning a living or participating in the general wire market for
individuals and/or entities not involved in the research and development,
distribution, and/or sale of CCA and/or CCS products, and that the portion of
the industry available for Executive’s potential future employment is more than
sufficient to allow him reasonable opportunities for future employment without
any hardship.
 
(iii)           Notwithstanding the foregoing, Executive may hold up to five
percent (5%) of the issued and outstanding publicly traded securities of any
company without breaching this paragraph.
 
(b)    Non-Solicitation.  Executive shall not, during and for eighteen (18)
months after the termination of his/her employment with the Company, by either
party and regardless of reason, solicit or attempt to solicit, directly or
indirectly, any person or entity who, during Executive’s employment with the
Company, was a customer, employee, independent contractor or prospect of the
Company or provided goods or services to the Company, if such solicitation or
attempted solicitation is for the purpose of inducing the person or entity to
cancel, reduce, or replace services obtained through the Company or otherwise
restrict their business or relationship with the Company.
 
(c)    Validity of Covenants.  Executive agrees that the covenants contained in
this Section are reasonably necessary to protect the legitimate interests of
Company, are reasonable with respect to time, territory and scope, and do not
interfere with the interests of the public.  Executive further agrees that the
descriptions of the covenants contained in this Section are sufficiently
accurate and definite to inform Executive of the scope of such
covenants.  Executive agrees that the Term and termination provisions contained
in Sections 2, 10, 11, and 12 above constitute fully adequate and sufficient
consideration for the covenants contained in Sections 15 and 17 of this
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)    Specific Performance.  Executive agrees that a breach or violation of any
of the covenants under this Section will result in immediate and irreparable
harm to Company in an amount which will be impossible to ascertain at the time
of the breach or violation and that the award of monetary damages will not be
adequate relief to Company.  Therefore, the failure on the part of Executive to
perform all of the covenants established by this Section shall give rise to a
right to Company to obtain enforcement of this Section in a court of equity by a
decree of specific performance or other injunctive relief.  This remedy,
however, shall be cumulative and in addition to any other remedy Company may
have.
 
(e)    Survival of Covenants.  The provisions of this Section 15 shall survive
the termination of this Agreement and Executive’s employment for any reason.
 
(f)    Nondisclosure Agreement.  Executive agrees to execute the Company’s
Nondisclosure, Noncompetition, and Intellectual Property Agreement.
 
16.    Patent and Trademark Assignment.  If Executive creates, invents, designs,
develops, contributes to or improves any works of authorship, inventions,
intellectual property, materials, documents or other work product (including
without limitation, research, reports, software, databases, systems,
applications, presentations, textual works, content, or audiovisual materials),
either alone or with third parties, at any time during Executive’s employment
with the Company and within the scope of such employment and/or with the use of
any Company resources, without additional consideration Executive hereby
irrevocably assigns, transfers and conveys to Company, to the maximum extent
permitted by applicable law, all rights, title, and interest in and to any and
all trade secrets, inventions, letters patent, applications for letters patent,
and trademarks whether or not subject to state or federal trademark.  Executive
further agrees to disclose promptly to Company any such works of authorship,
inventions, intellectual property, materials, documents or other work product,
and, at the request and expense of Company, to apply for letters patent or
registration thereon in every jurisdiction designated by Company.
 
17.    Confidential Information.  Executive agrees both during the Term and
thereafter to keep secret and confidential all information labeled confidential
or not generally known which is heretofore or hereafter acquired concerning the
business and affairs of Company, including without limitation, information
regarding trade secrets, proprietary processes, confidential business plans,
market research data and financial data, and further agrees not to disclose any
such information to any person, firm, or corporation or use the same in any
manner other than in furtherance of the business or affairs of Company or unless
such information shall become public knowledge by other means Executive agrees
that such information is a valuable, special, and unique asset of Company.  Upon
the termination of Executive’s employment with Company, Executive shall
immediately return to Company all documents, records, notebooks, and similar
repositories of information relating to confidential information of Company
and/or the development of any inventions.  The provisions of this Section 17
shall survive the termination of this Agreement and Executive’s employment for
any reason.
 
 
7

--------------------------------------------------------------------------------

 
 
18.    Waiver of Breach.  The waiver by Company or Executive of any breach of a
provision of this Agreement shall not operate or be construed as, a waiver of
any subsequent breach by the parties.
 
19.    Notice.  All notices, requests, demands, payments, or other
communications hereunder shall be deemed to have been duly given if in writing
and hand delivered or sent by certified or registered mail, return receipt
requested, to the appropriate address indicated below or to such other address
as may be given in a notice sent to all parties hereto:
 
(a)
If to Company, to:
 
James Todd
 
Fushi Copperweld, Inc.
 
254 Cotton Mill Road
 
Fayetteville, Tennessee 37334
   
b)
If to Executive, to:
 
Christopher Wang
 
TYG Center Tower B, Suite 2601
 
Dong San Huan Bie Lu, Bing 2
 
Chaoyang District
 
Beijing, China 100027



20.    Entire Agreement.  This Agreement supersedes any and all other
understandings and agreements, either oral or in writing, between the Executive,
on one hand, and the Company and/or any subsidiary or affiliate of the Company,
on the other hand, with respect to the subject matter hereof and constitutes the
sole and only agreement between such persons with respect to said subject
matter.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or otherwise, have been made by any
party or by anyone acting on behalf of any party, which are not embodied herein,
and that no agreement, statement, or promise not contained in this Agreement
shall be valid or binding or of any force or effect.  No change or modification
of this Agreement shall be valid or binding upon the parties hereto unless such
change or modification is in writing and is signed by the parties hereto.
 
21.    Severability.  If any one or more of the provisions contained in this
Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, that invalidity,
illegality, or unenforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if that invalid, illegal, or
unenforceable provision had never been contained herein.
 
22.    Parties Bound.  The terms, promises, covenants, and agreements contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, that this Agreement may not be assigned by Company or Executive without
the prior written consent of the other party.
 
 
8

--------------------------------------------------------------------------------

 
 
23.    Settling Disputes.  Subject to Section 23(b), in any dispute, claim,
question or difference arises with respect to this Agreement or its performance,
enforcement, breach, termination or validity (a “Dispute”), the parties will use
their reasonable efforts to attempt to settle the Dispute.
 
(a)    Arbitration.  Subject to Section 23(b), except as is expressly provided
in this Agreement, if the parties do not reach a solution within a period of 30
business days following the first notice of the Dispute by any party to the
other, then upon written notice by any party to the other, the Dispute shall be
finally settled by arbitration in accordance with the following procedures:
 
(1)   
The matter shall be determined by mandatory arbitration in Nashville, Tennessee
by a Tennessee corporate lawyer who is rated “AV” by Martindale Hubbell Law
Directory, who is selected by agreement of the parties to the dispute and shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  If the parties do not agree on the selection of an
arbitrator, the arbitrator will be selected by the American Arbitration
Association based on the criteria stated above.  The parties to the dispute
shall pay on a pro rata basis all fees and expenses charged by the American
Arbitration Association for its services in selecting an arbitrator.  The
arbitrator shall base his or her award on applicable law and judicial precedent
and, unless all parties agree otherwise, shall include in such award the
findings of fact and conclusions of law upon which the award is based.  Judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

 
(2)   
The award of the arbitrator will be final and binding as to all the parties to
the claim, dispute, or controversy and will not be subject to appeal, review, or
re-examination by a court or the arbitrator, except for fraud, perjury, manifest
clerical error, or evident partiality or misconduct by the arbitrator that
prejudices the rights of a party to the arbitration.  The award of the
arbitrator may include an award of any damages other than treble, special,
punitive, exemplary, or consequential damages, and, pursuant to the pleading of
any party to the dispute, any court having jurisdiction may enter a judgment of
any award rendered in the arbitration.  The arbitrator shall award to the
prevailing party in the arbitration, if any, as determined by the arbitrator,
all costs incurred by it in connection with the arbitration.  Except as
otherwise required by law, the arbitrator and the parties to the arbitration
shall treat the arbitration proceeding as strictly confidential and shall not
disclose the existence, content, or results of the arbitration without the
advance written consent of every party to the arbitration.

 
 
9

--------------------------------------------------------------------------------

 
 
(3)   
If any party fails to proceed with arbitration as provided herein or
unsuccessfully seeks to stay such arbitration, or fails to comply with any
arbitration award, the other party shall be entitled to be awarded costs,
including reasonable attorneys’ fees, paid or incurred by such other party in
successfully compelling such arbitration or defending against the attempt to
stay, vacate or modify such arbitration award.

 
(b)    Arbitration Does Not Apply.  Nothing in this shall limit or prevent a
party from seeking to enforce the performance of this Agreement by injunction or
specific performance upon application to a court of competent jurisdiction
without proof of actual damage (and without the requirement of posting a bond or
other security).
 
24.   Set Off.  Company’s obligation to pay Executive the amounts provided and
to make arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates.
 
25.   Withholding Taxes.  Company may withhold from any amounts payable under
this Agreement such as taxes or other assessments or fees as may be required to
be withheld pursuant to any applicable law or regulation.
 
26.   Section 409A of the Code.  It is the intention of the parties to this
Agreement that no payment or entitlement pursuant to this Agreement will give
rise to any adverse tax consequences to the Executive under Section 409A of the
Code and Department of Treasury regulations and other interpretative guidance
thereunder (if applicable), including that issued after the date hereof
(collectively, “Section 409A”).  The Agreement shall be interpreted to that end
and, consistent with that objective and notwithstanding any provision herein to
the contrary, Executive and the Company agree to amend this Agreement in order
to avoid, if practicable, the application of such taxes or interest under
Section 409A and in a manner to preserve the economic benefits of this Agreement
from Executive’s perspective at no additional cost to the Company.  Further, no
effect shall be given to any provision herein in a manner that reasonably could
be expected to give rise to adverse tax consequences under that
provision.  Notwithstanding any other provision herein, if the Executive is a
“specified employee” (as defined in, and pursuant to, Treasury Regulation
1.409A-1(i)) on the date of termination, no payment of compensation under this
Agreement shall be made to the Executive during the period lasting six (6)
months from the date of termination unless the Company determines that there is
no reasonable basis for believing that making such payment would cause the
Executive to suffer any adverse tax consequences pursuant to Section 409A.  If
any payment to the Executive is delayed pursuant to the foregoing sentence, such
payment instead shall be made on the first business day following the expiration
of the six-month period referred to in the prior sentence.  Moreover, in the
event the Executive is required to execute a Release, no amount payable pursuant
to Section 12 that is subject to Section 409A shall be paid prior to the
expiration of the revocation period without regard to whether the Executive
waives such revocation right prior to the expiration of such period.  Although
the Company shall consult with the Executive in good faith regarding
implementation of this Section 26, neither the Company nor its employees or
representatives shall have liability to the Executive with respect to any
additional taxes that the Executive may be subject to in the event that any
amounts under this Agreement are determined to violate Section 409A.
 
 
10

--------------------------------------------------------------------------------

 
 
27.   Executive Representation.  Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by the Executive of Executive’s duties hereunder shall not
constitute breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
 
28.   Cooperation.  Executive shall provide Executive’s reasonable cooperation
in connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.  This provision shall survive any termination of this Agreement or
Executive’s employment.
 
29.   Captions.  Captions to the Sections of this Agreement are inserted solely
for the convenience of the parties, are not a part of this Agreement, and in no
way define, limit, extend or describe the scope thereof or the intent of any of
the provisions.
 
30.   Applicable Law.  This Agreement shall be construed and the legal
relationship between the parties determined in accordance with the laws of the
State of Tennessee without application of its choice of law rules.
 
31.   Compliance with Laws.  Executive shall comply with all applicable laws of
the United States concerning foreign corrupt practices or which in any manner
prohibits the giving of anything of value to any official, agents, or employees
of any government, governmental agency, political party or any officer, employee
or agent thereof.  Executive also shall comply with all applicable
anti-corruption laws of the People’s Republic of China.
 
32.   Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written, the corporate party acting through
duly authorized officers.
 

      FUSHI COPPERWELD, INC.                     By:      
 
     
 
             
 
    Title: 
 
 
 
     
 
                    EXECUTIVE                                     (Witness)     
Wenbing Christopher Wang  

 
 
12

--------------------------------------------------------------------------------

 